Citation Nr: 1739795	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  05-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left arm disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in September 2008.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in January 2009, August 2010, and April 2017 for additional development.  The case has now returned to the Board for additional appellate action.

The Board again notes that two additional issues are currently on appeal:  entitlement to service connection for a bilateral eye disability and entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD).  The Veteran provided testimony concerning those two issues in a February 2017 travel Board hearing before a different VLJ, who will render a separate decision on those matters.


FINDING OF FACT

Entitlement to service connection for a left arm disability, to include carpal tunnel syndrome was granted by the AOJ in an August 2017 rating decision.


CONCLUSION OF LAW

The claim of service connection for a left arm disability, to include carpal tunnel syndrome is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In the present case, the AOJ granted service connection for a left arm disability, to include carpal tunnel syndrome, and assigned an initial 20 percent rating, effective March 1, 2004.  The grant of service connection constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the effective date or disability rating assigned; thus, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also Grantham, 114 F. 3d at 1158.  The claim for service connection for a left arm disability, to include carpal tunnel syndrome, must therefore be dismissed as moot.


ORDER

Entitlement to service connection for a left arm disability, to include carpal tunnel syndrome, having been granted, is dismissed as moot.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


